Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 8, 2019                                                                                  Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem

  160364 (21)                                                                                           Stephen J. Markman
                                                                                                             Brian K. Zahra
                                                                                                       Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
  DARRYL MCGORE,                                                                                       Megan K. Cavanagh,
                                                                                                                        Justices
          Plaintiff-Appellant,

  v                                                                           SC: 160364
                                                                              CoA: 350293
  CALUMET STATE POLICE DEPARTMENT
  and BARAGA COUNTY PROSECUTOR,
             Defendants-Appellees.
  ______________________________________/

          On order of the Chief Justice, Appellant’s motion for reconsideration of the October
  25, 2019 order is denied because it does not appear that the order was entered erroneously.
  Within 21 days of the date of this order, Appellant shall submit a copy of the October 25,
  2019 order and refile a copy of the pleadings as ordered. Failure to comply with this order
  shall result in the dismissal of this application.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           November 8, 2019
          izm
                                                                               Clerk